Citation Nr: 0947752	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
immune deficiency syndrome.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for lumbar spine stenosis.  

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to February 
1981 and from September 1981 to September 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Regional Office which denied service 
connection for chronic acquired immune deficiency syndrome 
(AIDS), depression, chronic bilateral hearing loss 
disability, and lumbar stenosis.  In January 2006, the 
Veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  At the hearing, the 
Veteran expressly withdrew his claim of entitlement to 
service connection for lumbar spine stenosis.  

In February 2007, the St. Petersburg, Florida, Regional 
Office (RO) denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for both lumbar 
spine stenosis and a back disorder claimed secondary to the 
negligent prescription of Geodon.  In February 2009, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge.  

The issues of the Veteran's entitlement to service connection 
for chronic AIDS, a chronic acquires psychiatric disorder to 
include depression, and chronic bilateral hearing loss 
disability and compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back disorder are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.  


FINDING OF FACT

The Veteran's March 20, 1981, physical examination for 
service entrance was conducted by a private physician for the 
Coast Guard.  


CONCLUSION OF LAW

Lumbar spine stenosis was not incurred as the result of VA 
surgical treatment, hospital care, or medical treatment.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to the VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
law and regulations pertaining to compensation under the 
provisions of 38 U.S.C.A. § 1151.  As will be shown below, 
the Veteran is seeking compensation based on allegedly 
negligent care provided by a private physician for the Coast 
Guard.  As no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  


II.  38 U.S.C.A. § 1151 (West 2002)

The Veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for lumbar spine stenosis is 
warranted as the private physician who conducted his March 
20, 1981, Coast Guard physical examination for service 
entrance improperly performed a spinal tap procedure.  The 
Veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 was received by the VA in February 2006.  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the Veteran's 
willful misconduct and -  
        (1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the Veteran under any law 
administered by the Secretary, either by 
a Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was -  
        (A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or  
        (B) an event not reasonably 
foreseeable.

The provisions of 38 C.F.R. § 3.361 (2009) clarify that:

  (a)  Claims subject to this section -  
(1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the Veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
Veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  

  (c) Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the Veteran's additional 
disability or death.  Merely showing that 
a Veteran received care, treatment, or 
examination and that the Veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3) Veteran's failure to follow medical 
instructions.  Additional disability or 
death caused by a veteran's failure to 
follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  

  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the Veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and
  (i) VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider; or
  (ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the Veteran's or, in 
appropriate cases, the Veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2) Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for allegedly negligent treatment performed 
by a private physician while conducting a March 20, 1981, 
physical examination for service entrance for the Coast 
Guard.  He has not asserted that the VA or VA personnel had 
any role in conducting the March 20, 1981, physical 
examination for service entrance.  The allegedly negligent 
examination/medical care was clearly not "hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility." 
Therefore, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for lumbar spine stenosis is denied.  


REMAND

In reviewing the record, the Board observes that the VA's 
repeated attempts to obtain the Veteran's Social Security 
Administration (SSA) records were unsuccessful.  At the 
February 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he had spoken with the SSA 
and was informed that he would be sent "a disk with the 
information on it."  The Court has clarified that the VA's 
duty to assist the Veteran includes an obligation to obtain 
the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 
181, 187-188 (1992).  Therefore, the Veteran should be 
requested to submit any relevant SSA documentation in his 
possession.  

The Veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) is warranted as: VA physicians 
prescribed too large of a dose of Geodon (Ziprasidone) in 
April 2004; he was in acute respiratory arrest for over one 
hour after receiving the increased dosage; and he 
concurrently experienced acute muscular spasm which injured 
and/or "further damaged" his back.  A March 2001 VA X-ray 
study of the lumbosacral spine revealed findings consistent 
with degenerative disc disease and retrolisthesis.  VA 
clinical documentation dated April 21, 2004, notes that the 
Veteran complained of throat swelling/tightening.  He was 
observed to have refractory breathing; labored breathing; and 
difficulty speaking.  At the time, the Veteran was being 
treated for a psychosis and his prescribed Geodon had been 
increased from 20 mg to 40 mg.  On examination, he exhibited 
good airflow with deep breathing.  The Veteran was suspected 
to have "eps secondary to increased Geodon dose."  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses whether the Veteran 
sustained additional back/spine disability as the result of 
the April 2004 VA administration of an increased dose of 
Geodon (Ziprasidone).  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide copies of all SSA 
documentation, including disk or disks, 
in his possession which were developed in 
association with his award of SSA 
disability benefits for incorporation 
into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine whether the Veteran 
sustained any additional back disability 
as the result of the April 21, 2004, VA 
dosage of Geodon (Ziprasidone).  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran 
sustained any additional back disability 
as the result of the April 21, 2004, VA 
dosage of Geodon (Ziprasidone).  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  
A complete rationale must be set forth 
for the opinion provided in the 
examination report.  

3.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for chronic AIDS, a chronic 
acquired psychiatric disorder to include 
depression, and chronic bilateral hearing 
loss disability and compensation under 
the provisions of 38 U.S.C.A. § 1151 
(West 2002) for a back disorder.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


